DETAILED ACTION


Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  


Response to Amendment
            The Preliminary amendment filed 08/28/2020 has been entered.  Claims 1-8 remain pending in the application.  


Specification
The disclosure is objected to because of the following informalities:
Page 4, lines 23-24, recitation of “connected to the rotor shaft 3 by a first end region and, with a second end region, encompasses” is not clear in context.  Currently worded, both end regions are connected to the shaft.  --.
Appropriate correction is required.

The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
The following title is suggested: --Electric Coolant Pump Having A Coolant Flow Path Around A Stator, A Rotor And A Control Circuit--.


Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 

(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  

Such claim limitation(s) is/are: “a control circuit” in Claims 1-10, (see Claim 1, line 6).

Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the 


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 1-8 are rejected under 35 U.S.C. 112(b), as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
For purposes of examination the proposed readings will be assumed unless otherwise stated.

Claim 1, line 2, recitation of “accelerating coolant” is not clear in context.  It is unclear how many coolants there are?  An electric coolant pump enables any type of “coolant”, however once the “coolant” is accelerated there is only a single coolant that is being conveyed.  This limitation would be clearer if rewritten as --accelerating a coolant--.
Appropriate correction is required.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-3 and 6 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kershaw et al. US 5,997,261, third embodiment of Figure 7.

With respect to Claim 1, Kershaw et al. disclose an electric coolant pump (Column 1, lines 29-30) comprising: a pump impeller 16 (see Figure 7) for accelerating coolant (“water”, Column 4, line 43) to be conveyed; a rotor shaft 46 on which the pump impeller is fixed (see Figure 7), an electric motor 36/42 for driving the rotor shaft (see Figure 7, 46 rotates via 42, see Column 2, line 67 to Column 3, line 1), the electric motor 36/42 comprising a stator 36 and a rotor 42, a control circuit (60/64, Column 4, lines 37-38, 60 appears to be mislabeled in Figure 7, see Figures 1, 6 and 8, the control circuit will be assumed to be the area under 64 as described in Column 4, lines 37-38 and as seen in Figure 6) for controlling the electric motor (Column 3, lines 16-17, also see Column 1, lines 29-30, interpreted under 112(f) as an ECU, see instant disclosure Page 5, line 8,) and a pump housing (26/62, see Figures 7 and 1, and Column 3, lines 14-21) accommodating at least the control circuit 60/64 and the electric motor 36/42, the coolant to be conveyed flowing along a flow path (20/212/216/218/40/220/45, Column 4, line 61 to Column 5, line 9) through the pump housing 26/62, and around the stator (36 

With respect to Claim 2, as it depends from Claim 1, Kershaw et al. disclose an inlet opening (opening in 212 from 20, in Figure 7) is formed in the pump housing 26/62 so that the coolant (“water”, Column 4, line 43) to be conveyed flows into the pump housing (26/62 see black flow arrows in Figure 7).

With respect to Claim 3, as it depends from Claim 2, Kershaw et al. disclose the inlet opening (opening in 212 from 20, in Figure 7) is formed in a housing wall (wall of 26 between 12 and 26, see Figure 7) of the pump housing 26/62 facing the pump impeller 16.

With respect to Claim 6, as it depends from Claim 1, Kershaw et al. disclose a sliding bearing 49 for mounting (see Figure 7) the rotor shaft 46 in the pump housing 26/62.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 

Claims 4-5 are rejected under 35 U.S.C. 103 as being unpatentable over Kershaw et al. (mentioned previously), in view of Pierce US 4,198,191.

With respect to Claim 4, as it depends from Claim 2, although Kershaw et al. disclose most of the limitations of the claim including an inlet opening (opening in 212 from 20, in Figure 7) for inflowing coolant (“water”, Column 4, line 43); Kershaw et al. is silent on a filter for filtering the inflowing coolant.  Pierce disclosing a dielectric fluid pump (title), specifically teach a filter 51/52 for filtering the inflowing (Column 4, lines 7-10) coolant 5.  Pierce teaches the filter advantageously prevented particles from entering the motor (Column 4, lines 9-10).  Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention; to have used the filter taught by Pierce, in the pump disclosed by Kershaw et al., to have advantageously prevented particles from entering the motor.
This simple modification is only adding Pierce’s 51/52 at the inlet of Kershaw’s passage 212.  Such a minor modification is well within an entry level of skill in the art of pump fabrication.

With respect to Claim 5, as it depends from Claim 1, although Kershaw et al. disclose most of the limitations of the claim, including the pump housing 26/62 is filled with a coolant fluid (“water”, Column 4, line 43) as the coolant to be conveyed, Kershaw et al. is silent on the fluid is a dielectric coolant fluid.  Pierce disclosing a dielectric fluid pump (title), specifically teach a pump housing 23 (see Figure 3) is filled with a dielectric 
This simple modification is only switching the type of fluid being pumped.


Claims 7-8 are rejected under 35 U.S.C. 103 as being unpatentable over Kershaw et al. (mentioned previously), in view of Rosinski et al. US Pub. 2015/0252808.

With respect to Claim 7, as it depends from Claim 1, although Kershaw et al. disclose most of the limitations of the claim, including a pump housing 26/62, Kershaw et al. is silent on the pump housing is made of a polymer material.  Rosinski et al. disclosing an automotive water pump (Paragraph 0042, lines 1-9), specifically teach a pump housing 85 (see Figure 9) made of a polymer material (“polymeric material”, Paragraph 0074, lines 13-15).  Rosinski et al. teach using a polymer material advantageously reduced manufacturing costs (Paragraph 0040, lines 12-22).  Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention; to have used a polymer material as taught 
Further, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention; to have used a polymer material in the pump disclosed by Kershaw et al. because it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416. 
With respect to Claim 8, as it depends from Claim 7, Rosinski et al. further teach a stator 75 is insertmolded (“overmolded” Paragraph 0048, lines 11-13) with the polymer material (“polymer”, Paragraph 0048, lines 8-13).
Also, “insertmolded” is a product-by-process limitation.  Even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself.  The patentability of a product does not depend on its method of production.  See MPEP 2113. 


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Gierer et al. US 6,011,331 teach a cooling system with a flow path for a fluid to be conveyed around a rotor, a stator and a control circuit (see Figure 1).
Zhang et al. US Pub. 2015/0349594 teach an electric cooling pump wherein a fluid to be conveyed flows around a rotor, a stator and a control circuit.
Kikuta et al. US 5,053,664 teach a flow path in a pump around a stator, a rotor and a control circuit.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIMOTHY P. SOLAK whose telephone number is (571)272-8341.  The examiner can normally be reached on M-F 9-5.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Essama Omgba who can be reached at 469 295-9278.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


Timothy P. Solak
/tps/
Art Unit 3746
12/03/2021

/NATHAN C ZOLLINGER/Primary Examiner, Art Unit 3746